In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-2015V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    ELIZABETH MOZER,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact
by the influenza vaccination she received on October 10, 2015. Petition at ¶¶ 2, 23.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 20, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her SIRVA. On December 19, 2018, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$118,067.62, representing compensation in the amount of $110,000.00 for pain and
suffering, compensation in the amount of $3,265.52 for past out-of-pocket medical

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
expenses, and compensation in the amount of $4,802.10 for past lost wages. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. at 1-2. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $118,067.62, representing compensation in the
amount of $110,000.00 for pain and suffering, compensation in the amount of
$3,265.52 for actual unreimbursable expenses, and compensation in the amount
of $4,802.10 for actual lost wages, in the form of a check payable to petitioner,
Elizabeth Mozer. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

_________________________________________
                                                      )
ELIZABETH MOZER,                                      )
                                                      )
                        Petitioner,                   )
                                                      )      No. 17-2015V
v.                                                    )      Chief Special Master Dorsey
                                                      )      ECF
SECRETARY OF HEALTH AND                               )
HUMAN SERVICES,                                       )
                                                      )
                        Respondent.                   )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On November 19, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On November 20, 2018, Chief Special Master

Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based

upon the evidence of record, respondent proffers that petitioner should be awarded $118,067.62.

The award is comprised of the following: $110,000.00 for pain and suffering; $3,265.52 for past

out-of-pocket medical expenses; and $4,802.10 for past wage loss. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

    II.   Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $118,067.62, in the form of a check payable to petitioner. 1 Petitioner

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                ALEXIS B. BABCOCK
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                /s/ Claudia B. Gangi
                                                CLAUDIA B. GANGI
                                                Senior Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel: (202) 616-4138
                                                Email: claudia.gangi@usdoj.gov


Dated: December 19, 2018




                                                   2